Citation Nr: 0328666	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  01-09 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than June 30, 1986, 
for the grant of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from June 1950 to 
June 1953.

In an August 1994 decision by the Board of Veterans' Appeals 
(Board), entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) was granted.  In an October 1994 rating 
decision, the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico implemented the Board's 
decision, assigning an effective date of September 8, 1989, 
for the grant of a TDIU.  In September 1995 the veteran 
expressed his disagreement with the assigned effective date.  
In a March 1996 rating decision the RO determined that the 
veteran was entitled to assignment of an effective date of 
June 12, 1989, for the grant of a TDIU.  The veteran was 
issued a statement of the case addressing the earlier 
effective date issue in May 1996, and in June 1996 he 
perfected his appeal as to the issue of entitlement to an 
earlier effective date for the grant of a TDIU.  

In October 1996 the RO determined that the veteran was 
entitled to an effective date of June 30, 1986, for the grant 
of a TDIU, and informed him that this action by VA 
constituted a complete grant of the benefits sought by him.  
The Board notes that prior to the RO's October 1996 decision 
the veteran had suggested on several occasions that he was 
entitled to assignment of an effective date of well before 
1986 for the grant of a TDIU, and that in several subsequent 
statements he continued to suggest that he was entitled to 
assignment of an effective date earlier than June 1986.  In 
April and May 2000 rating decisions, the RO denied 
entitlement to an effective date earlier than June 30, 1986, 
for the grant of a TDIU, and the record reflects that the 
veteran was issued a statement of the case as to that issue 
in November 2001.  The veteran thereafter submitted a VA Form 
9 in November 2001 as to the earlier effective date issue.

As indicated above, the veteran has clearly maintained since 
1995 that he is entitled to an effective date earlier than 
June 1986 for the grant of a TDIU; the assignment in October 
1996 of an effective date of June 30, 1986, therefore did not 
constitute a full grant of the benefits sought on appeal.  
Moreover, since a substantive appeal was received within 60 
days of the issuance of the May 1996 statement of the case as 
to the earlier effective date issue, the Board further finds 
that the instant appeal arises from the October 1994 rating 
decision, and not from any subsequent rating decision.


REMAND

On November 9, 2000, during the pendency of the instant 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Review of the record discloses that the veteran has not been 
adequately informed of the information and evidence necessary 
to substantiate his claim, and has not been adequately 
advised as to what evidence VA would obtain for him and of 
what information or evidence he was responsible for 
submitting.  See Quartuccio v. Principi , 16 Vet. App. 183 
(2002); see also Huston v. Principi, 17 Vet. App. 195 (2003).  
In order to ensure that the veteran receives the due process 
to which he is entitled in connection with the instant 
appeal, the Board finds that remand of the case is 
appropriate.  

The Board also notes that the veteran has at times been in 
receipt of disability benefits from the Social Security 
Administration (SSA), beginning in the 1970s.  It is unclear, 
however, as to whether all available records associated with 
the veteran's receipt of benefits from that agency are on 
file.  In this regard the record reflects that when the RO 
requested available records from the SSA, that agency 
responded in July 1992 that no records for the veteran after 
1990 were available.  The SSA nevertheless indicated that if 
VA was still in need of the "old document", VA should 
resubmit a request.

Pursuant to 38 C.F.R. § 3.159(c)(2) (2003), VA is required to 
make as many requests as are necessary to obtain relevant 
records from a Federal department or agency, such as the SSA.  
VA will end its efforts to obtain records from the Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile.  Cases in which VA may conclude that 
no further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist.

In this case, any records from SSA for the period prior to 
June 30, 1986, are potentially relevant to the instant claim.  
Although the July 1992 statement by the SSA indicates that 
records after 1990 for the veteran are not available, the 
Board points out that SSA probably meant to say that records 
prior to 1990 were no longer maintained by that agency.  
Nevertheless, SSA specifically suggested that VA again make a 
request for such records if those records were still 
required.  Given the rather ambiguous response by the SSA, it 
remains unclear to the Board whether records from the SSA 
pertaining to the veteran for the period prior to 1990 are 
still maintained by that agency.  The Board is consequently 
of the opinion that further efforts to obtain pertinent 
records from the SSA are warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
files and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  See also Paralyzed 
Veterans of Am. v. Sec'y of Veterans 
Affairs, No. 02-7007 (Fed. Cir. 
Sept. 22, 2003).
 
2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim, particularly 
as to the period prior to June 30, 
1986.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims files any 
medical records identified by the 
veteran which have not been secured 
previously.  All foreign language 
documents in the file that have not 
been translated to English should be 
translated.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  The RO should attempt to obtain 
a copy of any SSA decision awarding 
or denying the veteran disability 
benefits, as well as a copy of the 
record upon which any award or 
denial of SSA disability benefits 
was based, and a copy of the records 
associated with any subsequent 
disability determinations by the 
SSA.

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action it considers necessary 
to comply with the notice and duty-
to-assist requirements of the VCAA 
and VA's implementing regulations.  
Then, the RO should re-adjudicate 
the issue on appeal.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

